DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2020 has been entered.

Response to Arguments
Applicant’s remarks with respect to the anticipation rejections in view of both Navratil and Govari have been fully considered but they are moot in view of new grounds of rejection.  It is maintained that various recitations of claim 1 are simply intended to be used with the wireless readout unit to which the claims are drawn and do not in fact structurally limit the wireless readout unit itself, as noted herein.  For example, the wireless readout unit is not itself configured to perform the triangulation, as claimed.  Instead, triangulation is recited as an ancillary function intended to be performed.  The amended language “[...] such that the signal components can be utilized for triangulation of the medical device by the electromagnetic tracking system” is not a limitation on the wireless readout unit to which claim 1 is drawn.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains 
Claim 1 sets forth that the data input is configured to be connected to a connection port of a medical device.  While the original disclosure refers to “a connection” to the medical device in [0061] and an interface 52 shown in Fig. 4 and disclosed in [0087] (paragraph(s) as numbered in applicant’s pre-grant publication, US 2018/0132945), there is no evidence that the “data input” claimed (and disclosed as element 12) is itself specifically configured to connect to a connection port (or interface 52) of the medical device.  Rather, the dongle (element 42), which is set forth as a separate element of the data input in claim 1 is the element configured for connection to the medical device 22 via interface 52 as described in [0087] and shown.  Since the limitation is more specific than the disclosure as originally filed, and appears to conflate data input 12 and dongle 42, the claim introduces new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 sets forth a “wireless readout unit” in the preamble and subsequently sets forth “the wireless readout device” in its last clause.  It is unclear if applicant intends the “wireless readout unit” and the “wireless readout device” to correspond to the same system to which the claims are drawn, or if the “wireless readout device” is intended as a singular element of the wireless readout unit to which the system of claim 1 is collectively drawn.  It is further noted that dependent claims 2-4 refer to “The wireless readout device” in each preamble, but claim 3 additionally refers to “the wireless readout unit” in its last line.  For each of these reasons, the claims are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Govari (US 2003/0120150) in view of Cox et al. (US 2011/0015533).
Govari discloses a wireless readout unit in the form of a wireless transponder 40 of Fig. 2 which is provided for use with an electromagnetic (EM) tracking system of Fig. 1, as in the abstract, [0027], [0117].  The wireless readout unit 40 includes a data input (chip 44) and wireless communication circuitry, necessitated by the wireless communication between the wireless transponder 40 and antenna 54 of the EM tracking system for analysis of those signals at 
The data input (chip 44) is configured to receive raw current signals from EM sensor coil 46 and performs pre-processing of the raw current signals, thus necessitating associated data pre-processing circuitry.  The pre-processing of raw current signals are associated with the electromagnetic coils, as from [0031], [0037], [0040], with components identified and extracted in the form of “frequency components of the current,” as from [0040].  See also [0121]-[0122].  The cited currents correspond to the EM sensor coils and are capable of being further processed to determine the position of each sensor coil by triangulation, as claimed.  Govari specifically teaches processing the signals by way of external signal processing unit associated with the EM tracking system of Fig. 1 to determine the position and orientation of the sensing coil 46 associated with wireless readout unit 40, as in [0027].  Data input (chip 44 of wireless readout unit 40) also optionally includes a sampling circuit and A/D converter, as in [0123], and relevant to claim 2.  
Regarding claims 3 and 4, the wireless readout unit (wireless transponder 40) further includes a local energy source in the form of power coil 42 which provides power by “receiving RF driving field [...] so as to derive electrical energy therefrom” as in [0108].  See also [0120]. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Anderson teaches electromagnetic tracking systems with position and orientation information determined by triangulation of signals with exploitation of coil trios.  Govari relied upon in the obviousness rejection optionally incorporates a sensor coil trio of “mutually-orthogonal coils,” as in [0030].  The frequency components of the currents associated with the sensor coils of Govari are capable of being used for tracking the medical device by triangulation.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra, can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793